CaSe 1-18-46265-nh| DOC 4 Filed 10/30/18 Entered 10/30/18 13258242

UNITED STATES BANKRUPTCY COURT
Eastem DISTRICT OF NEW YORK

X

 

In re:

Chapter 1 1

Dumbo Restauranr Corp ,

Case No.: lg" q(gz(( 5

 

 

Debtor.
X AFFIDAVIT OF CHAPTER 11
PURSUANT TO LR 1007-_2_
State of New York )
ss
County of Westchester )

FRANK CIOLLI, being duly swom, deposes and says:

l.

I arn the Debtor herein I arn personally familiar With all of the matters set forth
beloW.

The Debtor herein holds interest in real estate located at l Front Street , Brooklyn,
New York comprising a retail pizza 'shop.

The Debtor is self-employed. The Debtor seeks to enter into a plan for the
payment of existing debts.

The Petition in this matter is to be commenced as a Chapter ll.

With respect to the holders of the largest unsecured claim(s):

Aiello Cheese $28,000

Premier Packaging Products $16,564

Roma Foods $10,560

The secured claim(s) are as follows:

a. Brooklyn Pizzaria $427,000.00
b. NYS Taxes $ 90,000.00

Summary of Assets and Liabilities:
Assets:

A lease located @ l Front Street Brooklyn, NY

CaSe 1-18-46265-nh| DOC 4 Filed 10/30/18 Entered 10/30/18 13258242

LMM§L' The secured debw listed in Schedule D.

8. No securities of the Debtor are publicly held.

9. At this time the Primary Residence of the debtor is not in the possession or
custody of any custodian public officer, pledge, assignee ofrents, or secured
creditor, or agent for any such entity.

10. Debtor’s assets are located in Now York.

l 1. At this time the following proceedings are pending orithreacened against the
Debtor:

a. Brooklyn Pizze.ria v. Dnrnbo rest LLC EVICTION PROCEEDING

 
  

Dated: White Plains, New York
October 30 2018

l
Sw " to before me on this
30f,- `day of Ootobcr 2018

   
 

TODD S. CUSHNER
NOTARYPL|BIJC, STATE OF NEW YOR."C.
Regisnun'on No. ozcrmnn,'-'$i
\ ' ed in `Westchvsler County
Commii~sion Expirc., M ;;r/.-f, iF:, 2:,- _Z_;.. '

     
         

